Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Background
The present Reissue application U.S. Application No. 16/875,858, filed May 15, 2020, addresses original U.S. Application No. 15/149,941 (the “’941 Application”) issuing as U.S. Patent No. 9,973,963 B2 to Mishra et al. (hereinafter the "Mishra" patent) on May 15, 2018.  Based upon review of the ‘941 Application, the application was filed on May 9, 2016, claiming the entitlement of domestic priority to U.S. Provisional Application No. 62/158,192, filed on May 7, 2015 and 62/166,410, filed May 26 ,2015.  
The Mishra patent issued with original claims 1-26.   
No preliminary amendment was filed concurrently with the present reissue application.  Instead, the Applicant seeks to add an inventor who was previously excluded.  See the Reissue Declaration, filed May 15, 2020.










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “virtual guard band” and “virtual guard band information” in claims 1-26 are ambiguous and relative terms which renders the claim indefinite. 
The terms “virtual guard band” and “virtual guard band information” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention at the time the invention was filed. 
As an initial matter, the term “virtual” by plain meaning encompasses virtually all types of guard bands, including various prior art, guard bands.  
Moreover, the specification of the Mishra patent for which reexamination is sought states that in one example, the virtual guard band optionally may be a “greater guard band” than what is required by the “3GPP specification.”  Col. 3, ll. 33-42.  The general term “3GPP specification” refers no specific date or implementation of the 3GPP standard.  Thus, a virtual guard band in some situations may be greater than the guard band specified in a particular wireless standard for a specific operational mode, but not greater than the guard band specified in that same wireless standard for a different operational mode, or not greater than the guard band specified in the same wireless standard formulated on a subsequent date, much less a different, competing wireless standard.  That is, a “greater guard band” than used in “3GPP” as generally cited in the Mishra specification encompasses a large variety of prior art guard bands.  Thus, it is not clear to one of ordinary skill in art as to what extent the term “virtual guard band” encompasses prior art guard bands.  
Moreover, it is not understood whether “greater” refers to a greater frequency range, time range or some other property.
For the reasons above, the specification also fails to provide the requisite degree that a virtual guard band must differ from guard bands of various wireless specifications and specific operational modes before it can be considered a virtual guard band.
Regarding the recited term “virtual guard band information,” the abstract of the Mishra patent for which reexamination states (and indeed dependent claim 3 recites):

The  virtual guard band information may be hints, allocations, priorities, reservations, or scheduling instructions for avoiding certain radio resources, radio resource blocks, or frequencies.

Mishra patent, abstract (emphasis added).

The remainder of the specification defines “virtual guard band information” similarly, see, e.g., col. 2, ll. 12-15.
First, the definition states the virtual guard band information “may” be a list of different information, thus implying that the virtual guard band information may not be the type of information described in the list.  Thus, the specification provides no insight into the metes and bounds of the term “virtual guard band information” to one of ordinary skill in the art.
Second, It is not understood how a virtual guard band contains information about “hints” for avoiding certain radio resources, resource blocks or frequencies.  One of ordinary skill in the art at the time the invention was filed would not understand what a “hint” would reasonably encompass.  Nor would one of ordinary skill in the art understand the requisite degree that information can be considered objectively helpful before it can be considered a “hint” for avoiding resources, block or frequencies and thus part of a virtual guard band.  


















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 17-19 and 23, 24 and 26, as they can best be understood (see the 35 U.S.C. 112 indefiniteness rejections above) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,479,940 B2 to Padden et al. (hereinafter “Padden”).

Regarding claim 1, 

A system, comprising: a radio resource scheduler at a first base station configured to: 

Padden teaches a cellular telephone system with capacity sharing between wireless systems comprising a radio resource scheduler (scheduler 155)  at a first base station (MCO 101), as illustrated in Fig. 5 reproduced below.




    PNG
    media_image1.png
    581
    776
    media_image1.png
    Greyscale









Padden, Fig. 5.

identify radio frequency resources in use by the first base station, 

See Fig. 5, the Detect Capacity step.  Capacity is a radio frequency resource.  Col. 5, ll. 18-31.

identify radio frequency resources to be reserved as virtual guard bands to reduce adjacent band interference, 

and install virtual guard band rules for reducing interference with adjacent bands; 

Padden further teaches that in an LTE signaling technique where the base station negotiates to adjust the time and frequency guard bands.  Col. 14, ll. 14-49.
Padden further teaches that the negotiated, time and frequency guard bands may be more “loosely defined.”  Id.  The specification of the Mishra patent for which reissue is sought states that in one example, the virtual guard band optionally may be a “greater guard band” than what is required by the “3GPP specification.”  Col. 3, ll. 33-42.   Similarly, Padden teaches that the negotiated guard band is greater than a standard guard band because it is more loosely defined (e.g.,, the guard band frequency or time range can be higher or in other respects the looseness is “greater” than a stricter guard band).  Thus, Padden’s negotiated guard band is  “virtual guard band” as interpreted reasonably broadly and consistent with Mishra patent for which reexamination is sought.
The negotiated parameters for the looser guard band (virtual guard band) are thus installed rules.  A guard band reduces interference between adjacent bands by minimizing timing and frequency overlap (interference) between the adjacent band.

and a base station coordination node in communication with the base station configured to: 
answer queries regarding radio frequencies in use by neighboring base stations; 
receive virtual guard band information from the first base station; 
and send virtual guard band information to a second base station.

	Padden teaches that the base stations coordinate capacity sharing through the master scheduler 175 (base station coordination node).  Fig. 27, col. 21, ll. 46-56.  The master scheduler 175 answers queries regarding spectrum (radio frequencies) in use by the neighboring base stations.  The master scheduler 175 receives information about whether the base station has additional capacity (e.g., spectrum signaling, etc.) that can be released.  Col. 21, ll. 57-65.  Additional capacity at a base station (e.g., spectrum) that can be released is a hint to avoid certain radio resources (e.g., certain base stations or spectrum) that do not have extra capacity.  Similarly, the specification of the Mishra patent under reexamination states (and claim 3 also recites) that “virtual guard band information” may include “hints” for avoiding certain radio resources.  Thus, Padden teaches that the master scheduler 175 (base station coordination node) receives from base stations virtual guard band information as that term is interpreted reasonably broad and consistent with the Mishra patent for which reissue is out.  As discussed above, that virtual guard band information is sent to and from other base stations during the virtual guard band negotiation process discussed above.

	Independent claim 10 differs substantively from independent claim 1 in that claim 10 recites a method whose process steps are equivalent to the functions performed by the system components of claim 1.  Thus, see the claim 1 rejection for additional details.   As discussed in the claim 1 rejection, the stations negotiate virtual guard bands, thus the base stations transmit in allocated frequency bands that are adjacent to in-use frequency bands separated by guard bands.  Also as discussed in the claim 1 rejection, device configuration in the form of spectrum (frequency bands) and timings are consulted during negotiations for the virtual guard band.  The base stations will not communicate on non-allocated frequencies, and thus radio resources (e.g., spectrum) that should “not” be used are identified and communicated.  Regarding negotiation via X2 messaging, see col. 13, ll. 31-55.

	Regarding claims 2, 4,  5 7, 9, 11, 12 and 19, see the claim 1 rejection.
	
	Regarding claim 3, see Fig. 27, where the Master Scheduler 175 communicates with the MCO(s) via a communication link, and thus requires a transceiver to access the communications medium of the link.  The base stations are illustrated as communicating wireless via a backhaul wireless link, which also require a transceiver to access the wireless communication medium.

	Regarding claims 6, 15 and 17, see the claim 10 rejection.

	Regarding claim 8, the master scheduler 175 as explained in the claim 1 rejection monitors the capacity of base stations 106 of each of the MCOs 101-103, where the MCO is a “mobile central office” operated by different carriers.  Col. 3, ll. 48-58.  Thus, the coordination performed by the master scheduler 175 acts a “gateway” coordination between wireless carriers.

	Regarding claims 13, 18 and  23, see col. 12, ll. 51-58.

	Regarding claim 14, see col. 4, ll. 20-29.
	
	Regarding claims 24 and 26, see Figs. 3A-3C, 7 and 25.














	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 20, as best as they can be understood (see the 35 U.S.C. 112 indefiniteness rejections above) are rejected under 35 U.S.C. 103 as being unpatentable over Padden as applied to their respective, parent claims above, and further in view of the Patent Owner’s Admitted Prior Art (“APA”).
Padden fails to teach using inter-cell interference cancellation (ICIC), but the APA in the background section of the Mishra patent for which reissue is sought discusses that ICIC techniques are used in wireless networks for reducing interference.  Col. 1, ll. 55-62.
The suggestion/motivation/teaching for adding ICIC would have been to increase transmission gain and range because “ICIC . . . techniques [are] used in wireless networks for reducing interference.”  Id.
Thus, to one of ordinary skill at the time that the invention was filed, it would have been obvious to add ICIC as taught by the virtual guard band system of the APA to the virtual guard band system of Padden.

Claim 21 and 25, as best as they can be understood (see the 35 U.S.C. 112 indefiniteness rejections above), are rejected under 35 U.S.C. 103 as being unpatentable over Padden as applied to their respective, parent claims above, and further in view of U.S. Patent No. 9,673,530 to Mackie (hereinafter “Mackie”).
Padden teaches noise floors for the leading edge and trailing edges of an LTE mid bands 303 and 304 in the form of guard times 320, were noise that exceeds the guard bands rises above the noise floor.  
Padden however fails to teach lowering the noise floor or Femto cell base stations.
However, Mackie teaches of an LTE system with Femto cell capabilities (col. 15, ll. 3-16) capable of lowering the noise floor (col. 6, ll. 8-22).
The suggestion/motivation/teaching for adding Femto cell capability with noise floor reduction would have that Femto cells would have been to increase the versatility of the cellular network by providing enhanced services, such as the ability to “intercept cellular voice and data signals, convert the cellular signals to another communication protocol and to re-route those signals throughout and beyond the wireless mess network.  col. 15, ll. 3-16.  Moreover, lowering the noise floor would have made certain antenna types “significantly more efficient.”  Col. 6, ll. 8-22.
Thus, to one of ordinary skill at the time that the invention was filed, it would have been obvious to add Femto cells and noise floor reduction as taught by the LTE system of Mackie to the LTE system  of Padden.


Reissue Reminders
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Mishra patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance; a supplemental oath/declaration will be required.  See MPEP § 1414.01.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri., 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee:
/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                               /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992